K&L GATES K&L GATES LLP 1, N.W. WASHINGTON DC 20006 T+1 F+1 klgates.com March 20, 2017 The Dreyfus/Laurel Funds Trust 200 Park Avenue New York, NY 10166 Ladies and Gentlemen: We have acted as counsel to The Dreyfus/Laurel Funds Trust, a business trust formed under the laws of the Commonwealth of Massachusetts (the “ Trust ”), in connection with Post-Effective Amendment No. 209 (the “ Post‑Effective Amendment ”) to the Trust's registration statement on Form N-1A (File Nos. 033-43846; 811-00524) (the “ Registration Statement ”), to be filed with the U.S. Securities and Exchange Commission (the “ Commission ”) on or about March 20, 2017 and to become effective on March 31, 2017, registering an indefinite number of Class A, Class C, Class I, and Class T shares of beneficial interest in Dreyfus High Yield Fund and Class T shares of beneficial interest in Dreyfus Emerging Markets Debt Local Currency Fund, Dreyfus Equity Income Fund, Dreyfus Global Equity Income Fund, and Dreyfus International Bond Fund (the “ Funds ”), each a series of the Trust, (the “ Shares ”) under the Securities Act of 1933, as amended (the “ Securities Act ”). This opinion letter is being delivered at your request in accordance with the requirements of paragraph 29 of Schedule A of the Securities Act and Item 28(i) of Form N-1A under the Securities Act and the Investment Company Act of 1940, as amended (the “ Investment Company Act ”). For purposes of this opinion letter, we have examined originals or copies, certified or otherwise identified to our satisfaction, of: (i) the relevant portions of the prospectuses and statement of additional information (collectively, the “ Prospectus ”) filed as part of the Post-Effective Amendment; (ii) the declaration of trust and bylaws of the Trust in effect on the date of this opinion letter; and (iii) the resolutions adopted by the trustees of the Trust relating to the Post‑Effective Amendment, the establishment and designation of the Funds and the Shares of each series and class, and the authorization for issuance and sale of the Shares. Page 2 K&L GATES
